— In an action (1) to permanently enjoin defendants from preventing plaintiffs from reconstructing certain premises and (2) for money damages, plaintiffs appeal from so much of (1) a purported order of the Supreme Court, Nassau County, dated June 23, 1978 (which, in fact, is a decision) and (2) a judgment of the same court, entered thereon on June 30, 1978, insofar as they denied his claim against defendants for money damages. Appeal from the decision dismissed, without costs or disbursements. No appeal lies from a decision. Judgment affirmed insofar as appealed from, without costs or disbursements (see Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831). Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.